DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is the inclusion of limitations “determining that the received transaction ID is older than the transactions previously performed, based at least on determining that the received transaction ID is older than the transactions previously performed, determining, by the second element, to not perform the received transaction; and based at least on determining to not perform the received transaction, reporting to the first element that the received transaction was successfully performed”, which are not found in the cited prior art.  The closets possible prior art in this case is Junqueira et al (US 2013/0110883 A1), which teaches a reliable and efficient design for a transactional status oracle ("ReTSO"), which supports large-scale storage systems. ReTSO uses a centralized scheme and implements snapshot isolation, a property that guarantees that read operations read a consistent snapshot of the data store. The centralized scheme of ReTSO enables a lock-free commit algorithm that prevents unreleased locks of a failed transaction from blocking other transactions. Each transaction submits the identifiers of modified rows to the ReTSO, the transaction is committed only if none of the modified rows is committed by a concurrent transaction, and a log of the committed transaction is cached. To recover from failures, before a client is notified of a change, the change cached is first persisted into a write-ahead log, such that the memory state can be fully reconstructed by reading from the write-ahead log. Furthermore, ReTSO implements a lazy, auto-garbage collector hash map that reduces the number of memory accesses per request.  Junqueira fails to teach/suggest reporting that a received transaction was performed by the second element when the received transaction was in fact not performed by the second element.
Claims 2-3 and 5-8 depend from claim 1 and are allowable for the same reasons as set forth above.
The primary reason for the allowance of claims 9 and 14 is the inclusion of limitations “on condition that the received transaction ID is older than the transactions previously performed, determining, by the at least one processor, to not perform the received transaction; and based on determining to not perform the received transaction, reporting to the first element that the received transaction was successfully performed”, which are not found in the cited prior art.  The closets possible prior art in this case is Junqueira et al (US 2013/0110883 A1), which teaches a reliable and efficient design for a transactional status oracle ("ReTSO"), which supports large-scale storage systems. ReTSO uses a centralized scheme and implements snapshot isolation, a property that guarantees that read operations read a consistent snapshot of the data store. The centralized scheme of ReTSO enables a lock-free commit algorithm that prevents unreleased locks of a failed transaction from blocking other transactions. Each transaction submits the identifiers of modified rows to the ReTSO, the transaction is committed only if none of the modified rows is committed by a concurrent transaction, and a log of the committed transaction is cached. To recover from failures, before a client is notified of a change, the change cached is first persisted into a write-ahead log, such that the memory state can be fully reconstructed by reading from the write-ahead log. Furthermore, ReTSO implements a lazy, auto-garbage collector hash map that reduces the number of memory accesses per request.  Junqueira fails to teach/suggest reporting that a received transaction was performed by the second element when the received transaction was in fact not performed by the second element.
Claims 12-13, 15-16, and 18-24 depend from claims 9 and 14 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JARED M BIBBEE/Primary Examiner, Art Unit 2161